Citation Nr: 0105769	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of residuals, status postoperative scaphocapitate 
fusion of the left wrist, minor, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1994 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, in which service connection for 
residuals, status postoperative scaphocapitate fusion of the 
left wrist, minor, was granted and assigned a 10 percent 
evaluation.  


FINDING OF FACT

The veteran's service-connected residuals, status 
postoperative scaphocapitate fusion of the left wrist, minor, 
are manifested by dorsiflexion between 30 degrees and 50 
degrees, palmar flexion between 20 degrees and 60 degrees; 
ulnar deviation between 8 degrees and 35 degrees and radial 
deviation between 10 degrees and 20 degrees; an approximately 
20 percent decrease in grip strength.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals, 
status postoperative scaphocapitate fusion of the left wrist, 
minor, are met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§  3.321, 4.124a, Diagnostic 
Code 8515 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

I.  Background 

Service medical records show that the veteran was seen for 
scaphocapitate fusion of the left wrist, minor.  In June 1997 
a left wrist scaphocapitate fusion with radial styloidectomy 
with distal radial bone graft was performed.  The 
preoperative and operative diagnosis was rotatory subluxation 
of the left scaphoid with degenerative joint disease in the 
scapholunate joint and also in the radial carpal joint.  The 
veteran had been followed for left wrist pain.  He had a ring 
sign on both the radial and ulna deviation x-ray of his wrist 
that showed that the veteran had essentially no motion of the 
scaphoid and it seemed to be flexed.  The veteran also had a 
bone scan which lit up in the wrist in this area.  He had 
failed several months of conservative treatment and the 
physician felt that a scaphocapitate fusion would potentially 
alleviate a significant amount of his symptoms.  

After the surgery, in June 1997, the veteran complained of 
numbness of the left index finger dorsally and at the web 
space.  Objective findings included slight swelling compared 
to the right hand.  Vascularly the left hand was intact.  The 
incision was well healed without signs of infection and the 
scar tissue was palpable distally.  The assessment was status 
post left scaphocapitate fusion doing well.  

The August 1997 radiology report revealed two K-wires 
traversing the scaphoid and capitate bones.  These two bones 
were held in close approximation.  The remainder of the 
examination was essentially unremarkable.  The impression was 
status post scaphocapitate fusion.  

In September 1997 veteran was seen for status post 
scaphocapitate fusion of the left wrist, minor.  He 
complained of numbness and tingling in the web space between 
his digits.  Left pins were removed in September 1997 and 
sutures were taken out in July 1997.  The veteran stated that 
there was no discomfort at the incision site (scar).  
Dorsiflexion and palmar flexion were 40 to 20 degrees and 
ulnar deviation and radial deviation were 8 to 10.  Pinch 
strength was 54 percent.  The 6-cm scar was on the radial 
aspect of the dorsal forearm.  There was minimal adhesion at 
the pin site.  The assessment was a decreased functional use 
of the left upper extremity secondary to decreased active 
range of motion, grip and pinch strength.  

The veteran was seen for status post scaphocapitate fusion of 
the left wrist, minor in October 1997.  He reported that his 
left wrist was still swollen and turned blue some of the 
time.  The veteran described intermittent stabbing pains, 
7/10-pain scale, with or without motion focused at area of 
fusion resolved in 20 seconds.  Dorsiflexion and palmar 
flexion were 50 to 28 degrees, 53 percent and ulnar deviation 
and radial deviation were 13 to 18 degrees, 109 percent.  The 
scars were well healed but the dorsal scar had minimum 
adhesion in the distal 1/5 of the incision.  The assessment 
was that the veteran demonstrated improvement in all areas 
since his initial evaluation in September 1997.  Left wrist 
active range of motion increased 15 percent, grip strength 
increased 22 percent and pinch strength increased 15-22 
percent.  

In December 1997 the veteran complained of occasional 
shooting pain down into his left wrist and hand.  No 
particular activity triggered this pain.  He also complained 
of a popping noise when moving his wrist back and forth.  
Upon examination flexion was 28 degrees and extension was 48 
degrees.  Ulnar deviation and radial deviation were 18 
degrees.  Grip strength was 77 percent, an increase of 15 
percent, and pinch strength was 106 percent, an increase of 
20 percent.  The assessment was that the range of motion 
remained the same and that strength improved all around.  

The veteran showed a click in the dorsum of the left radius 
in January 1998.  Left grip strength was 166, 74 percent.  
Dorsiflexion and palmar flexion were between 43 and 34 
degrees.  Radial and ulnar deviations were between 20 and 28 
degrees.  The radiology report revealed that the navicular 
was not optimally visualized though appeared somewhat 
deformed in configuration, and correlation with the previous 
history was necessary.  There was an approximately 1 cm 
radiolucent focus within the region of the radial styloid.  A 
smaller focus of radiolucency was seen near the ulnar 
styloid.  This may perhaps be related to demineralization 
associated with immobilization, though if not, consideration 
should be given to other osseous lesion of the radius.  

The March 1998 Naval Hospital, Jacksonville, Florida Report 
of the Medical Board indicated on the most recent evaluation 
the veteran complained of a slight click at the dorsum of the 
left radius.  Upon examination left wrist testing grip 
strength was 74 percent of the opposite side.  The veteran's 
left wrist had 43 degrees of dorsiflexion and 34 degrees of 
palmar flexion.  Radial deviation was 20 degrees and ulnar 
deviation was 28 degrees, which were 61 percent of normal 
motion.  The veteran underwent extensive hand therapy 
following surgery and received the maximum benefit of said 
therapy.  It was felt that his condition was permanent.  The 
Medical Board opined that the diagnosis was correct and that 
the veteran was handicapped in that he was unable to perform 
the duties of his rate.  

The October 1998 Addendum to the Medical Board Report 
provided that veteran was unable to perform continued active 
naval service.  Physical examination revealed grip strength 
in the left wrist to be 60 percent of the opposite side.  The 
veteran had 40 degrees of dorsiflexion and 30 degrees of 
palmar flexion.  Radial deviation was 15 degrees and ulnar 
deviation was 25 degrees, which were less than 60 percent of 
normal motion.  The Medical Board opined that the veteran was 
significantly handicapped in terms of chronic left wrist pain 
and instability and that he would never be able to perform 
the duties of his rate.  

The VA examined the veteran in June 1999.  He complained that 
his left wrist became stiff during the night while he was 
asleep and that it ached and hurt in the morning when he 
first arose.  The veteran stated that he was unable to lift 
anything over 35 pounds because dosing so would cause him a 
deep pain within the wrist.  He complained that his wrist 
pain was aggravated by cold weather as well as by supination 
and pronation movements.  The veteran indicated that his 
wrist grinds and clicks at times and estimated that his grip 
strength in his left hand was only 60 percent of normal.  He 
denied any problems with any of his peripheral nerves and 
denied any neurological deficit.  The veteran stated that 
sensation in his left hand was excellent.  

Upon examination it was noted that the veteran was right-
handed.  There was an old, healed incision along the radial 
side of this left wrist, which was 5 cm long.  There was no 
tenderness about the incision and the incision was not 
adherent.  There was no tenderness about his wrist and no 
evidence of any atrophy of the thenar or hypothenar or 
interosseous muscles.  The veteran was able to make a tight 
fist with his left hand.  The range of motion about his left 
wrist was 30 degrees dorsiflexion, 35 degrees palmar flexion, 
ulnar deviation 35 degrees and radial deviation 17 degrees.  
He had 80 degrees of supination and pronation.  The normal 
range of motion for the wrist was dorsiflexion 70 degrees, 
palmar flexion 80 degrees, ulnar deviation 45 degrees and 
radial deviation 20 degrees.  The veteran's circulation and 
sensation in the left upper extremity was intact.  His grip 
strength in the left hand was normal and he had excellent 
functions of pinch, hook and grasp.  His Tinel's sign and 
Phalen test were normal.  The diagnosis was status post 
scaphocapitae fusion.  

A private evaluation, dated November 1999, revealed that 
since the June 1997 surgical procedure the veteran had 
intermittent pain of his left wrist, which had become 
constant at 5/10 level since September 1999.  He felt 
crepitus with motion from time to time but had no difficulty 
holding objects when straight traction was applied to the 
wrist.  However, when he was torquing and twisting a doorknob 
he experienced pain.  The veteran's clinical examination was 
significant for range of motion diminished on the left side 
with 60 degrees of flexion, 42 degrees of dorsiflexion, 
radial deviation of 40 degrees and 22 degrees of ulnar 
deviation, 80 degrees of pronation and 80 degrees of 
supination.  Grip strength on the left side was approximately 
20 percent diminished and through J-Mar setting 85 pounds on 
the left.  There was crepitus with range of motion and 
palpable tenderness directly over the radial scaphoid 
articulation.  

X-rays demonstrated a healed scaphocapitate fusion.  There 
were what appeared to be early findings of osteoarthritis of 
the radial carpal joint in the region of the lunate as well 
as the radioscaphoid articulation.  The impression was left 
wrist, status scaphocapitate fusion with synovitis and early 
osteoarthritis.  

At the May 2000 RO hearing the veteran testified that his 
residuals, status postoperative scaphocapitate fusion of the 
left wrist, minor, increased in severity over time.  He 
described numbness and tingling (burning) in his left hand 
with red and pink spots, which only appeared in the left 
wrist area.  The veteran stated that he had one appointment 
with a private physician to get a second opinion.  The 
veteran reported pain, loss of range of motion and loss of 
strength.  He indicated that driving long distances, typing, 
a torque like movement or opening a doorknob caused the pain 
to increase.  He was unable to use a screwdriver in his left 
hand.  The veteran maintained that his residuals, status 
postoperative scaphocapitate fusion of the left wrist, minor, 
affected his employability because several job guidelines 
require lifting an amount pounds which was greater than his 
rating of only lifting 35 pounds and also the ability to use 
hand tools.  He disclosed that he was undergoing schooling to 
be an occupational therapist.  

The veteran testified that changes in weather and performing 
certain movements such as anything where he had to perform a 
torquing or repetitive movement aggravated the problems with 
is wrist.  He stated that his left wrist was always painful 
with the potential to worsen based on activity.  He indicated 
that his left hand grip strength was 20 to 25 percent less 
than the right hand.  The veteran described burning, itching, 
numbness and tingling at the incisional site (scar).  He 
reported that the scar itself was not tender to the touch but 
with applied pressure it was tender.  The veteran believed 
that the scar healed well.  He explained an instance when his 
left wrist was aggravated due to an occupational therapy 
student procedure he had to do for school.  

II.  Analysis

The veteran's service-connected residuals, status 
postoperative scaphocapitate fusion of the left wrist, minor, 
are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 for incomplete or complete paralysis of the median 
nerve.  However, he clearly does not have "complete 
paralysis" of the median nerve because he has maintained 
sensation and functional use of his left hand and fingers 
(which is his "minor" extremity).  Thus, it is only necessary 
to consider the extent of his "incomplete paralysis" of the 
median nerves since a note in section 4.124a defines the term 
"incomplete paralysis" as a degree of lost or impaired 
function which is substantially less than that described in 
the criteria for "complete paralysis" of a given nerve 
regardless of whether the less than total paralysis of the 
nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  Also, if the 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree of incomplete 
paralysis.

Paralysis of the median nerve is rated as 60 percent 
disabling for the minor hand where the paralysis disability 
is complete, meeting the following criteria: the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  Where 
paralysis is incomplete, severe disability is rated as 40 
percent for the minor hand; moderate disability is rated as 
20 percent for the minor hand; and mild disability is rated 
as 10 percent for the minor hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2000).  

After a careful review of the evidence of record, it is found 
that entitlement to a 20 percent disability evaluation for 
the service-connected residuals, status postoperative 
scaphocapitate fusion of the left wrist, minor, is justified.  
The evidence indicates that he suffers from moderately 
disabling incomplete paralysis of the minor hand.  The 
veteran has testified that he experiences numbness and 
tingling (burning,) pain, loss of range of motion and loss of 
strength in his left hand.  The private examiner also noted 
diminished range of motion, approximately 20 percent 
diminished grip strength, and palpable tenderness directly 
over the radial scaphoid articulation.  Moreover, the service 
medical records and VA examination revealed that the 
veteran's left wrist dorsiflexion was between 30 degrees and 
50 degrees, palmar flexion was between 20 degrees and 60 
degrees.  Ulnar deviation was between 8 degrees and 35 
degrees and radial deviation was between 10 degrees and 20 
degrees.  Therefore, based upon this evidence, it is found 
that a 20 percent disability evaluation for the veteran's 
residuals, status postoperative scaphocapitate fusion of the 
left wrist, minor, is warranted.  

The VA examination provides that there was no atrophy of the 
thenar or hypothenar or interosseous muscles and the veteran 
was able to make a tight fist with is left hand.  His 
circulation and sensation was intact and he had excellent 
pinch, hook and grasp.  Thus, a higher evaluation is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2000).

In conclusion, it is found, after weighing all the evidence 
of record, and after resolving any doubt in the veteran's 
favor, that the evidence supports entitlement to a 20 percent 
disability evaluation for the service-connected residuals, 
status postoperative scaphocapitate fusion of the left wrist, 
minor.  


ORDER

An evaluation of 20 percent for the service-connected 
residuals, status postoperative scaphocapitate fusion of the 
left wrist, minor, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

